UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6192


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MATHEW RYAN BYRD,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:19-cr-00080-1)


Submitted: September 7, 2021                                Decided: September 21, 2021


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick A. Mullin, THE LAW OFFICES OF PATRICK A. MULLIN, New York, New
York, for Appellant. Lisa G. Johnston, Acting United States Attorney, Stephanie S. Taylor,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mathew Ryan Byrd appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), which claimed that his medical

conditions placed him at greater risk of serious infection from COVID-19. The district

court found that he submitted insufficient evidence to show a particularized susceptibility

to the virus or that the Bureau of Prisons was unresponsive to his medical needs, in order

to show extraordinary and compelling reasons warranting his release. We affirm.

       Ordinarily, “a sentencing court ‘may not modify a term of imprisonment once it has

been imposed.’” United States v. High, 997 F.3d 181, 185 (4th Cir. 2021) (quoting 18

U.S.C. § 3582(c)). “Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if

the ‘court . . . finds that . . . extraordinary and compelling reasons warrant such a reduction’

and that the reduction is ‘consistent with applicable policy statements issued by the

Sentencing Commission,’ and if the § 3553(a) sentencing factors merit a reduction.”

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020) (quoting 18 U.S.C.

§ 3582(c)(1)(A)). While there is currently no policy statement applicable to compassionate

release motions filed by defendants, “which means that district courts need not conform,

under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13 in determining whether

there exist ‘extraordinary and compelling reasons’ for a sentence reduction,” the policy

statement applicable to BOP-filed motions “remains helpful guidance even when motions

are filed by defendants.” McCoy, 981 F.3d at 282-83 & n.7; High, 997 F.3d at 186.

       As we have explained, “[a]n inmate’s serious medical condition can be the basis”

for finding “extraordinary and compelling” reasons to grant compassionate release; and

                                               2
“COVID-19 raises medical issues in the prison context that are particularly serious.” High,

997 F.3d at 185 (citing USSG § 1B1.13 cmt. n.1(A)). “The underlying arguments for

release from prison based on the coronavirus pandemic depend at least on allegations that

the risk of contracting COVID-19 in a prison is higher than the risk outside the prison and

that the inmate’s preexisting medical condition increases that individual’s risk of

experiencing a serious, or even fatal, case of COVID-19.” Id. “In a different way, actually

contracting COVID-19 can also provide a compelling case for relief if coupled with a

prison’s inability to address the condition and circumstances calling for compassion.” Id.

       Elucidating the shape of qualifying medical conditions “is statutorily committed to

the Sentencing Commission”; but “depending on the circumstances, an inmate might well

be able to present an extraordinary and compelling reason for release based on COVID-

19.” Id. at 185. While the current version of USSG § 1B1.13 is only “applicable” to BOP-

motions, “[o]ne might reasonably believe” its definitions of extraordinary and compelling

medical conditions will also apply to defendant-filed motions. Id. at 186. “In any event,

if a court finds that a defendant has demonstrated extraordinary and compelling reasons, it

is still not required to grant the defendant’s motion for a sentence reduction.” Id.

       We review a district court’s denial of a motion for compassionate release for abuse

of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam);

High, 997 F.3d at 185. A district court abuses its discretion when it acts arbitrarily or

irrationally, fails to consider judicially recognized factors constraining its exercise of

discretion, relies on erroneous factual or legal premises, or commits an error of law.

Kibble, 992 F.3d at 332; High, 997 F.3d at 187. When considering a defendant’s motion

                                             3
for compassionate release, a district court must “‘set forth enough to satisfy [our] court that

[it] has considered the parties’ arguments and has a reasoned basis for exercising [its] own

legal decisionmaking authority,’ so as to ‘allow for meaningful appellate review.’” High,

997 F.3d at 190 (quoting Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018)).

       Under an abuse-of-discretion standard, we review a district court’s factual findings

for clear error. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015). “‘Under clear-

error review, our task is to determine whether the district court’s account of the evidence

is plausible in light of the record viewed in its entirety.’” United States v. Patterson, 957

F.3d 426, 435 (4th Cir. 2020) (citation omitted). “‘This standard plainly does not entitle a

reviewing court to reverse the finding of the trier of fact simply because it is convinced that

it would have decided the case differently.’” Id. (citation omitted).

       We have reviewed the record and find no clear error or abuse of discretion by the

district court. After reviewing Byrd’s medical records and filings, the court found that they

did “not indicate that Byrd is currently struggling with maintain[ing] his health or that the

BOP is unresponsive to his needs.” Moreover, although the court was “not indifferent or

unsympathetic to the risk COVID-19 presents to incarcerated individuals,” it found “that

insufficient evidence has been submitted to support a finding that release is appropriate

under these circumstances.” On appeal, Byrd fails to show any clear error in the court’s

findings, and we conclude that the court’s account of the evidence is plausible in light of

the record viewed in its entirety. Moreover, the court properly considered both his risk

from contracting COVID-19 and the prison’s ability to address his conditions in deciding

that he failed to show extraordinary and compelling circumstances warranting his release.

                                              4
We further conclude that Byrd has not shown that the court acted arbitrarily or irrationally,

failed to consider judicially recognized factors constraining its exercise of discretion, relied

on erroneous factual or legal premises, or committed an error of law.

       Accordingly, we deny Byrd’s pending motions and affirm the district court’s order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not aid the decisional

process.

                                                                                  AFFIRMED




                                               5